Citation Nr: 1243638	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.A., and E.A.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD.  In October 2012, the Veteran, along with J.A. and E.A., testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The RO also denied entitlement to nonservice-connected pension in December 2003.  The Veteran filed a notice of disagreement later that month.  Because of this he is entitled to receive a Statement of the Case regarding this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of an event during basic training in the Marine Corps, in which a fellow service member was beaten severely in his presence.  He recalled that he intervened and the commanding officer then threatened him, and his half-brother, who also intervened.  He asserts that he and his brother were forced to leave the military because of this event and that the military was involved in a big "cover-up."   An individual who identified himself as a retired Chief Master Sergeant of the U.S. Air Force, J.A., submitted a written statement on the Veteran's behalf dated in December 2007.  J.A. noted that he met the Veteran in November 2006 when the Veteran was seeking VA medical assistance.  J.A. stated that he had served for over 30 years in the U.S. Air Force and for a large part of that time was assigned to an Inspector General's office where he investigated complaints.  He noted that he spent many hours interviewing the Veteran and that the story the Veteran related to him he believed to be credible.  J.A. also noted that he interviewed the Veteran's half-brother and believed both of their stories to be true.  He indicated that unfortunately, because of the amount of time that had elapsed and the difficulties in obtaining information from the Marine Corps, he believed it would be impossible to obtain the information.  He believed the only possible way was through Congressional Inquiry.

An undated medical opinion was provided by a VA psychologist, who noted that the Veteran met the criteria for PTSD and a mood disorder secondary to a general medical condition.  The Veteran reportedly experienced nightmares several times per week and occasional flashbacks as the result of traumatic experiences occurring while in the military.  

In spite of this seemingly favorable medical opinion, ultimately, resolution of this claim turns on a factual, rather than medical, determination - and, specifically, the occurrence of the claimed event in service (i.e., whether the Veteran witnessed a servicemember getting severely beaten by his superior officer).  The Veteran's claim file is not complete in this regard.  His personnel records are not in the file, other than a few documents noting that he received a military discharge under honorable conditions and that he was found to have a defective attitude, citations for drug abuse, and was found unsuitable.   The Veteran provided the name of the officer he states beat the other recruit severely, as Sergeant G., and indicated that the event happened sometime between January 25, 1970 to February 2, 1971.  While he could not recall the name of the recruit, noted that he did not speak to anyone in service about the event he witnessed, and believed that this was a military "cover-up," he provided enough identifying information so that efforts can be made to determine if any of his story can be corroborated; i.e., is there any record of disciplinary action or other complaints against Sgt. G, or any record of a recruit being severely beaten, and/or killed.

Additionally, it appears that the claims file is not complete in terms of the Veteran's current psychiatric treatment records.  The VA psychologist who provided the undated medical opinion noted that the Veteran had been receiving psychiatric treatment at the Lakeland, Florida VAMC since September 2005 through June 2006, whereas the claims file only reflects VA treatment records from the Lakeland clinic from January 2007 to March 2007.  Efforts should be made to obtain these records, as well.

On December 10, 2003, the RO denied entitlement to nonservice-connected pension benefits.  The Veteran filed a notice of disagreement with this decision on December 23, 2003.  The RO responded in March 2004 that they could not accept the notice of disagreement as a decision had not been made.  However, this appears to be in error, as an RO decision had, in fact, been made in December 2003.  The RO has not issued a Statement of the Case or Supplemental Statement of the Case which addresses this issue and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain copies of the Veteran's complete treatment records from the VAMC outpatient clinic in Lakeland, Florida, concerning his PTSD dated from September 2005 to January 2007, and from March 2007 to present.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.
  
2.  Make efforts to obtain a complete copy of the Veteran's service personnel records.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  After conducting the above development, contact the appropriate service department to determine whether there is any record of a Sergeant G in the U.S. Marine Corps Recruitment Depot at Paris Island, South Carolina as part of the 1st Battalion, Platoon 1039, severely beating a recruit sometime between January 25, 1971 and February 2, 1971, or having any disciplinary actions brought against him.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Thereafter, if and only if, the in-service stressor event is corroborated, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, mood disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  The RO should issue a Statement of the Case to the Veteran and his representative addressing its denial of nonservice-connected pension benefits in December 2003.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


